Title: To Thomas Jefferson from John Lenthall, 14 July 1806
From: Lenthall, John
To: Jefferson, Thomas


                        
                            
                                14 July 1806
                            
                        
                        Report of the State of the Work on the South
                        Wing of the Capitol July 14th. 1806
                        Freestone Work Set
                        All the Architrave blocks on the west set and so much of the straight parts in the Centers, as amounts to
                            within one block, of one half of the whole circumference of the room—All the Circular part of the
                            Frieze is set on the above, which makes the Western part ready to
                            receive the Vaulting. the necessary scaffolds are preparing & the
                                Centers will be set as soon as possible.
                        Freestone in the Recess set
                        four Courses of Pier blocks & their rustics 2 Door
                            Architrave do—Arch over the Door—the Carved console & Cap & intermediate ashler, the first—second & third Courses of the Imposts making a height, from the baseline, of 19 feet.
                                One course, Cornice, only is wanting to
                            compleat the Ground Story.
                        Masons
                        Have turned the groining arches of the two Vestibules together with their body Arches Nich head Arches in the staircase &c &c & backed up all thin spandrels carried up the Outer walls all round a part of the work is flush to its proper height, and about two days work will
                            finish the whole ready for the next Story.
                        Carpenters
                        Are variously employed, some pluging the walls for fixing the grounds for the base surbase Jambs &c & Others putting together & wedging up Door
                            Jambs backlinings of Shutters, backs & Elbows & Fixing the Venetian doors in the West Antichamber putting in Sash frames
                            &c. But for want of Stonecutters to dress down & prepare the stone Jambs 2 seatblocks of the windows. Cut all
                            the necessary plug holes in the stone quoins for fastening the Shutter basings, grounds of Architraves & this part of the work can only go on irregularly and slow. It at least
                            requires four good men constantly employed to get on with the proposed dispatch, whereas we have
                            only one employed on this work, and Mr Blagden says He cannot possibly spare any more until he can
                            obtain an additional supply of hands, without neglecting more important parts of the work.
                        It is to be wished that some means could be used to hasten the quarriers on with the stone, it comes but
                            tardily—& Mr Blagden apprehends that they will cause some hindrance and more particularly as a many of the blocks are such as must receive considerable workmanship—However as the Surveyor will be here soon, perhaps He may be able to mend their pace. 
                  I am Sir Your Obedt Honble Servt for
                            BH Latrobe
                        
                            Jno Lenthall
                            
                        
                    